DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1, hereinafter referenced “Cal”) in view of Ash (US 2015/0354790 A1, hereinafter referenced “Ash”).

In regards to claim 1. Cal discloses a method for controlling an aircraft cabin display (Cal, paragraph [0040]; Reference discloses in FIG. 2A, a multi-color electrochromic panel 210 in accordance with an embodiment of the invention is shown positioned as a part of a cabin compartment divider 220 in the interior 200 of a passenger aircraft), the method comprising: 
-obtaining a Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330, and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. color matches surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)); 

Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330 (i.e. generated image), and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. image having reflected color that matches the surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)); 
-and displaying the image having the image color on a display device covering the cabin window (Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 (i.e. display device which is a window in the cabin in the non-active state) displays the logo 330 (i.e. generated image), and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. image having reflected color that matches the surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it));.  


-reflective (color) (Ash, paragraph [0022]; Reference at paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (i.e. reflective color obtained based on inner walls of aircraft cabin in relation to dust cover of cabin window))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 2. Cal and Ash teach the method of claim 1, 

-wherein obtaining the Cal, paragraph [0066]; Reference at paragraph [0066] discloses that FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 that may be coordinated with and visually match other portions of the compartment divider 920, which may have a similar, but non-electrochromic interior design or pattern 931. Paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin. An exemplary display 210 in a vehicle or any other environment may thus change with time, at certain times, or during certain events. The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for the display to perform the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface).  
Cal does not explicitly disclose but Ash teaches
-reflective (color) (Ash, paragraph [0022]; Reference at paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (i.e. reflective color obtained based on inner walls of aircraft cabin in relation to dust cover of cabin window))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 3. Cal and Ash teach the method of claim 1.
Cal does not explicitly disclose but Ash teaches
-wherein obtaining the reflected color comprises retrieving the reflected color from a storage medium (Ash, paragraphs [0021]-[0022]; Reference at paragraph [0021] discloses that the level of reflectance perceivable at a various levels of light transmissivity can be determined and can be stored, for example, in an onboard computer within the aircraft (such as within or coupled with APCI 50, for example) and accessed based on a current, known, setting for electro-optic element 30 (e.g., from data obtained from electronic control unit 48).  Paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (i.e. on-board computer interpreted as the storage medium for storing reflective color)).  
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 4. Cal and Ash teach the method of claim 1.
Cal further discloses

-and wherein generating an image comprises generating the image Cal, Fig. 2B and paragraphs [0041] and [0042]; Paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin. An exemplary display 210 in a vehicle or any other environment may thus change with time, at certain times, or during certain events. The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for generating an image on the display regarding performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface. Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. generated image)).  
Cal does not explicitly disclose but Ash teaches
-further comprising obtaining a reflected intensity of light at the surface adjacent to the cabin window (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30), 
-with an image intensity in accordance with the reflected intensity (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 5. Cal and Ash teach the method of claim 2.
Cal further discloses
-wherein measuring the Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel), such as described further with reference to FIG. 10.), 
-and wherein generating the image comprises generating a first portion of the image in accordance with the first Cal, paragraph [0057]; Reference discloses FIG. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607 (i.e. first second etc. portions of panel which can display portions of image such as logo in fig. 2B). Alternate color panels 605 suitably may have only one color zone, or a greater number of color zones. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed, such as described further with reference to FIG. 10).  
Cal does not explicitly disclose but Ash teaches
-reflective (color) (Ash, paragraph [0022]; Reference at paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount… In an embodiment, APCI 50 can be pre-programmed to illuminate light sources 34 at a level that is determined to balance against or correlate with a level of unwanted specular reflectivity exhibited by electro-optic element 30 at a current or selected level according to the various modes discussed above. Again, this can be done by using pre-programmed levels based on baseline estimates, using measured information, or a combination of measured and perceived information…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (interpreted as reflective color obtained based on inner walls of aircraft cabin in relation to dust cover of cabin window using measured information regarding specular reflectivity))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 6. Cal and Ash teach the method of claim 1.
Cal further discloses
-wherein a color gradient is applied across the image displayed on the display device (Cal, Fig. 2B and paragraph [0042]; Reference discloses an embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. multi-color logo interpreted as the image having color gradient applied based on pattern matching with colors or features near the panel (further detailed in paragraph [0057])).  

In regards to claim 7. Cal and Ash teach the method of claim 5.
Cal further discloses
Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel or cabin window), such as described further with reference to FIG. 10.).  

In regards to claim 8. Cal and Ash teach the method of claim 1.
Cal further discloses

Cal, paragraph [0042]; Reference discloses in FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. image displayed on display panel or cabin window).  
Cal does not explicitly disclose but Ash teaches
-wherein the display extends over the cabin window and a plurality of additional cabin windows adjacent to the cabin window (Ash, paragraph [0024]; Reference discloses in addition, or as an alternative, to matching a color scheme of an aircraft interior, the color, brightness and/or intensity of the light sources 34 within dust cover 32 can be controlled to produce a desired aesthetic effect. Such an effect can include the presentation of various lighting schemes, such as those designed to set a specific mood for the cabin of the aircraft (e.g., calm, alert, etc.)…Such adjustment can further be done either according to groups of seats or within the cabin as a whole (such as by APCI 50 or another computer onboard the aircraft)), 
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 9. Cal and Ash teach the method of claim 8.
Cal further discloses
-further comprising obtaining additional reflected colors on respective surfaces adjacent to the plurality of additional cabin windows (Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330, and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. color matches surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)), generating 1805200495-353US respective additional images in accordance with the additional reflected colors (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330), and displaying the additional images on respective portions of the display covering the additional cabin windows (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330).  
*Fig. 1 and paragraphs [0071]-[0072] of Cal illustrates implementation of passenger aircraft windows incorporating the described electrochomatic device*

In regards to claim 12. Cal and Ash teach the method of claim 1.
Cal further discloses
-wherein the method is applied dynamically as lighting conditions inside the aircraft cabin change (Cal, paragraph [0041]; Reference discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. The display 210 may also be used in a combination with a window, in addition to forming a divider 220).  

In regards to claim 13. Cal discloses a system for controlling an aircraft cabin display (Cal, Abstract), the system comprising: 
-a processing unit (Cal, paragraph [0041]; Reference discloses in some embodiments, a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment); 
-and a non-transitory computer-readable medium having stored thereon program code executable by the processing unit (Cal, paragraph [0073]; Reference discloses the control panel 1002 may be programmable (interpreted as software instructions or CRM) or include control options to be selected for the situation. The cabin attendant control panel may include or be linked to a computer processor 1007 providing for computerized or automated control of the electrochromic devices 1050) for: obtaining a Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330, and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. color matches surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)); 
-generating an image having an image color in accordance with the Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330 (i.e. generated image), and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. image having reflected color that matches the surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)); 
-and displaying the image having the image color on a display device covering the cabin window (Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 (i.e. display device which is a window in the cabin in the non-active state) displays the logo 330 (i.e. generated image), and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. image having reflected color that matches the surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it));.  
Cal does not explicitly disclose but Ash teaches
-reflective (color) (Ash, paragraph [0022]; Reference at paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (i.e. reflective color obtained based on inner walls of aircraft cabin in relation to dust cover of cabin window))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 14. Cal and Ash teach the system of claim 13.
Cal further discloses
-wherein obtaining the reflected color comprises measuring the reflected color on the surface adjacent to the cabin window of the aircraft (Cal, paragraph [0066]; Reference at paragraph [0066] discloses that FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 that may be coordinated with and visually match other portions of the compartment divider 920, which may have a similar, but non-electrochromic interior design or pattern 931. Paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin. An exemplary display 210 in a vehicle or any other environment may thus change with time, at certain times, or during certain events. The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for the display to perform the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface).  
Cal does not explicitly disclose but Ash teaches
-reflective (color) (Ash, paragraph [0022]; Reference at paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (i.e. reflective color obtained based on inner walls of aircraft cabin in relation to dust cover of cabin window))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.
In regards to claim 15. Cal and Ash teach the system of claim 13.
Cal does not explicitly disclose but Ash teaches
-wherein obtaining the reflected color comprises retrieving the reflected color from a storage medium (Ash, paragraphs [0021]-[0022]; Reference at paragraph [0021] discloses that the level of reflectance perceivable at a various levels of light transmissivity can be determined and can be stored, for example, in an onboard computer within the aircraft (such as within or coupled with APCI 50, for example) and accessed based on a current, known, setting for electro-optic element 30 (e.g., from data obtained from electronic control unit 48).  Paragraph [0022] discloses in an example, APCI 50 can be configured to cause light sources 34 to illuminate dust cover 32 by a predetermined amount…In either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30. (i.e. on-board computer interpreted as the storage medium for storing reflective color)).  
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 16. Cal and Ash teach the system of claim 13.
Cal further discloses

-and wherein generating an image comprises generating the image Cal, Fig. 2B and paragraphs [0041] and [0042]; Paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin. An exemplary display 210 in a vehicle or any other environment may thus change with time, at certain times, or during certain events. The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for generating an image on the display regarding performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface. Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. generated image)).  
Cal does not explicitly disclose but Ash teaches
-wherein the program code is further executable for obtaining a reflected intensity of light at the surface adjacent to the cabin window (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30),
-with an image intensity in accordance with the reflected intensity (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30))
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.


In regards to claim 17. Cal and Ash teach the system of claim 14.
Cal further discloses
-wherein measuring the reflected color on the surface comprises measuring a first reflected color at a first position on the surface and measuring a second reflected color at a second position on the surface (Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel), such as described further with reference to FIG. 10.), 
-and wherein generating the image comprises generating a first portion of the image in accordance with the first reflected color and generating a second portion of the image in accordance with the second reflected color (Cal, paragraph [0057]; Reference discloses FIG. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607 (i.e. first second etc. portions of panel which can display portions of image such as logo in fig. 2B). Alternate color panels 605 suitably may have only one color zone, or a greater number of color zones. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed, such as described further with reference to FIG. 10).  

In regards to claim 18. Cal and Ash teach the system of claim 17.
Cal further discloses
-wherein a color gradient is applied across the image displayed on the display device (Cal, Fig. 2B and paragraph [0042]; Reference discloses an embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. multi-color logo interpreted as the image having color gradient applied based on pattern matching with colors or features near the panel (further detailed in paragraph [0057])).  

In regards to claim 19. Cal and Ash teach the system of claim 17.
Cal further discloses
-wherein the first position and the second position on the surface adjacent to the cabin window are on opposite sides of the cabin window (Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel or cabin window), such as described further with reference to FIG. 10.).  

 20. Cal and Ash teach the system of claim 13.
Cal further discloses

-and wherein displaying the image comprises displaying the image on a portion of the display covering the cabin window (Cal, paragraph [0042]; Reference discloses in FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. image displayed on display panel or cabin window).  
Cal does not explicitly disclose but Ash teaches
-wherein the display extends over the cabin window and a plurality of additional cabin windows adjacent to the cabin window (Ash, paragraph [0024]; Reference discloses in addition, or as an alternative, to matching a color scheme of an aircraft interior, the color, brightness and/or intensity of the light sources 34 within dust cover 32 can be controlled to produce a desired aesthetic effect. Such an effect can include the presentation of various lighting schemes, such as those designed to set a specific mood for the cabin of the aircraft (e.g., calm, alert, etc.)…Such adjustment can further be done either according to groups of seats or within the cabin as a whole (such as by APCI 50 or another computer onboard the aircraft)), 
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.

In regards to claim 21. Cal and Ash teach the system of claim 20.
Cal further discloses
-wherein the program code is further executable for measuring additional reflected colors on respective surfaces adjacent to the plurality of additional cabin windows (Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330, and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. color matches surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)), generating respective additional images in accordance with the additional reflected colors (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330), and displaying the additional images on respective portions of the display covering the additional cabin windows (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330).  
*Fig. 1 and paragraphs [0071]-[0072] of Cal illustrates implementation of passenger aircraft windows incorporating the described electrochomatic device*

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1) in view of Ash (US 2015/0354790 A1) as applied to claims 9 and 21 above, and further in view of Garing (US 2018/0281673 A1, hereinafter referenced “Garing”)

In regards to claim 10. Cal and Ash teach the method of claim 9.
Cal further discloses

-and further comprising rendering the display transparent over portions of the display corresponding to the cabin wall sections (Cal, paragraph [0072]; Reference discloses in one mode of operation, each passenger within a cabin of the commercial aircraft may be permitted to control the opacity of his or her electrochromic device 1050, and thus, the tint, color, or transparency of his or her window, using the associated passenger control module 1049).  
Cal and Ash does not disclose but Garing teaches
(Garing, Fig. 4 and paragraph [0045]; reference discloses Referring to FIG. 4A, a passenger seating arrangement is shown including first and second nesting passenger suites 400 a, 400 b each bound by one or more privacy walls 402 (i.e. cabin walls) defining a seating area 404),
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.
Cal and Garing are also combinable because they are in the same field of endeavor regarding aircraft display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the dust cover window assembly features of Ash, to include the adaptive lighting features of Garing in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting. Further incorporating the adaptive lighting features of Garing allows for adaptively controlling lighting within a passenger suite of an aircraft cabin that matches or compliments sensed illumination thus improving the individual passenger experience applicable to cabin display systems as taught in Cal and Ash.

In regards to claim 22. Cal and Ash teach the system of claim 21.
Cal further discloses

-and further comprising rendering the display transparent over portions of the display corresponding to the cabin wall sections (Cal, paragraph [0072]; Reference discloses in one mode of operation, each passenger within a cabin of the commercial aircraft may be permitted to control the opacity of his or her electrochromic device 1050, and thus, the tint, color, or transparency of his or her window, using the associated passenger control module 1049).  

-wherein the plurality of additional cabin windows are separated by cabin wall sections (Garing, Fig. 4 and paragraph [0045]; reference discloses Referring to FIG. 4A, a passenger seating arrangement is shown including first and second nesting passenger suites 400 a, 400 b each bound by one or more privacy walls 402 (i.e. cabin walls) defining a seating area 404),
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.
Cal and Garing are also combinable because they are in the same field of endeavor regarding aircraft display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the dust cover window assembly features of Ash, to include the adaptive lighting features of Garing in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting. Further incorporating the adaptive lighting features of Garing allows for adaptively controlling lighting within a passenger suite of an aircraft cabin that matches or compliments sensed illumination thus improving the individual passenger experience applicable to cabin display systems as taught in Cal and Ash.


Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1) in view of Ash (US 2015/0354790 A1) as applied to claims 1 and 13 above, and further in view of Staton (US 2018/0182314 A1, hereinafter referenced “Staton”)

In regards to claim 11. Cal and Ash teach the method of claim 1.
Cal and Ash does not disclose but Staton teaches
-further comprising enabling the displaying of the image upon detection of a predetermined level of translucency of the cabin window (Staton, paragraph [0036]; Reference discloses the third layer 306 may include sensors (e.g., photodiodes, phototransistors, photoresistors, cadmium-sulfide (CDS) cells, etc.) to detect the amount of ambient light available for use in the display 300. Where these sensors indicate that there is sufficient ambient light, the display 300 may employ the ambient light instead of light from the LED panel 305 for use in the display 300. Alternately, where these sensors indicate that the ambient light is insufficient (e.g., at night time and/or where the display 300 is situated in a dark room), the display may utilize the light from the LED panel 305 for the display of content (i.e. displaying content or image based on the light detected with reference to the display or translucency of the cabin window).  
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.
Cal and Staton are also combinable because they are in the same field of endeavor regarding aircraft display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the dust cover window assembly features of Ash, to include the intelligent glass features of Staton in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting. Further incorporating the intelligent glass features of Staton allows for use of a sensor is for detecting ambient light below a predetermined level and controlling display on the smart panel providing intelligent and adaptive display functions applicable to the cabin window display systems as taught in Cal and Ash.

In regards to claim 23. Cal and Ash teach the system of claim 13.
Cal and Ash does not disclose but Staton teaches
-wherein the program code is further executable for enabling the displaying of the image upon detection of a predetermined level of translucency of the cabin window (Staton, paragraph [0036]; Reference discloses the third layer 306 may include sensors (e.g., photodiodes, phototransistors, photoresistors, cadmium-sulfide (CDS) cells, etc.) to detect the amount of ambient light available for use in the display 300. Where these sensors indicate that there is sufficient ambient light, the display 300 may employ the ambient light instead of light from the LED panel 305 for use in the display 300. Alternately, where these sensors indicate that the ambient light is insufficient (e.g., at night time and/or where the display 300 is situated in a dark room), the display may utilize the light from the LED panel 305 for the display of content (i.e. displaying content or image based on the light detected with reference to the display or translucency of the cabin window).
Cal and Ash are combinable because they are in the same field of endeavor regarding aircraft displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic windows applicable to the windows as taught in Cal.
Cal and Staton are also combinable because they are in the same field of endeavor regarding aircraft display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the dust cover window assembly features of Ash, to include the intelligent glass features of Staton in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating dust cover window assembly features of Ash in order to provide a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting. Further incorporating the intelligent glass features of Staton allows for use of a sensor is for detecting ambient light below a predetermined level and controlling display on the smart panel providing intelligent and adaptive display functions applicable to the cabin window display systems as taught in Cal and Ash.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619